           Case 1:20-cv-00412-SAB Document 25 Filed 06/22/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CARLO GUILIANO CRESCI,                           )   Case No.: 1:20-cv-00412-SAB (PC)
                                                      )
12                  Plaintiff,                        )   ORDER REQUIRING PLAINTIFF TO SHOW
                                                      )   CAUSE WHY ACTION SHOULD NOT BE
13          v.                                            DISMISSED FOR FAILURE TO STATE A
                                                      )   COGNIZABLE CLAIM FOR RELIEF, FAILURE
14                                                    )   TO OBEY A COURT ORDER, AND FAILURE TO
     PERKINS, et al.,
                                                      )   PROSECUTE
15                                                    )
                    Defendants.                       )   [ECF Nos. 9, 24.]
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Carlo Guiliano Cresci is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On March 31, 2020, the Court screened Plaintiff’s complaint, found no cognizable claim, and
21   granted thirty days to file an amended complaint. (ECF No. 9.) After receiving two extensions of
22   time, Plaintiff has not filed a first amended complaint or otherwise communicated with the Court, and
23   the time in which to do so has passed.
24          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of
25   service of this order, Plaintiff shall show cause in writing why the instant action should not be
26   dismissed for Plaintiff’s failure to comply with the Court’s March 31, 2020 order, failure to prosecute,
27   and failure to state a claim for relief. Plaintiff can comply with this order to show cause by filing a
28   first amended complaint in compliance with the Court’s March 31, 2020 screening order. Plaintiff is
                                                          1
           Case 1:20-cv-00412-SAB Document 25 Filed 06/22/20 Page 2 of 2



1    warned that failure to comply with this order will result in a recommendation to a District Judge that

2    the instant action be dismissed, with prejudice, for failure to prosecute, failure to obey a court order,

3    and failure to state a cognizable claim for relief.

4
5    IT IS SO ORDERED.

6    Dated:    June 22, 2020
7                                                          UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
